                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

            April Ledford,             )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            1:20-cv-00170-MR-DSC
                                       )
                 vs.                   )
                                       )
        William Ledford, et al         )
                                       )
            Defendant(s).

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 20, 2021 Order.

                                               July 20, 2021




      Case 1:20-cv-00170-MR-DSC Document 28 Filed 07/20/21 Page 1 of 1
